DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a continuation of International Application No. PCT/CN2019/071530, filed on January 14, 2019, which claims the priority benefit of Chinese Application No. 201810083549.X, filed on January 29, 2018.
Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on March 30, 2020 and June 2, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
5.	The title of the invention is not descriptive.
The title of this application is “METHOD AND DEVICE IN UE AND BASE STATION FOR WIRELESS COMMUNICATION.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. A substitution of a new title is anticipated. 

Claim Objections
6.	Claims 4, 9, 14, and 19 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 4, it recites, “The method according to claim 3, comprising: 
receiving second information;  
K3 second-type air-interface resources, and the first identification is used for determining the second air-interface resources from the second air-interface resource pool.”
The examiner objects the usage of K3 in the term “K3 second-type air-interface resources” as indicated in italics above, and suggests amending the claim limitation to include the meaning of K3. In other words, how is K3 defined?
Similar objections apply to the usage of the term “K3” in line 4 of claim 9; in line 3 of claim 14; in line 3 of claim 19.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 8 and 9 rejected under 35 U.S.C. 112(b).
Regarding claim 8, it recites, “The method according to claim 1, comprising: 
monitoring a second radio signal in second air-interface resources; 
wherein the second radio signal is used for indicating a first identification, and a transmitter of the first radio signal corresponds to the first identification.” 

transmitting a first radio signal in first air-interface resources; and 
receiving first information, the first information comprising first sub-information and second sub-information…”
Based on the limitations presented above, both claims 1 and 8 include the limitation of “first radio signal.” Actually, claim 1 includes the limitation of UE transmitting a first radio signal; claim 8 includes the term “a transmitter of the first radio signal” as indicated in italics in the wherein-clause. 
The relationship between the transmitter and the UE are not clearly defined as claim 8 depends from claim 1. Consequently, claim 8 is rejected for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Claim 9 is rejected since it depends from claim 8.

Allowable Subject Matter
9.	Claims 1-3, 5-7, 10-13, 15-18, and 20 are allowed. Claims 4, 8, 9, 14, and 19 would be allowable if rewritten or amended to overcome the claim objections and the rejections under 35 U.S.C. 112(b) presented above. 
	The following is the reason for examiner’s statement of allowance:

	However, in consideration of the claim limitations, the information disclosure statement submitted March 30, 2020 and June 2, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
		“a first field is a field of the Q1 fields which is corresponding to the first air- interface resource subpool, a first bit is a bit in the first field, the first bit is used for indicating whether a first bit block is correctly received, and the first bit block is used 
	Claims 6, 11, and 16 include similar limitations.
	Dependent claims 2-5, 7-10, 12-15, and 17-20 are also allowable for incorporating the features recited in the independent claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Baldemair et al. (US 2020/0403751) is cited to show the method of operating a signaling radio node in a radio access network, including transmitting control signaling to a feedback radio node, wherein the control signaling includes control information having a bit pattern, the bit pattern has a subpattern with M bits in which the control information pertains to feedback signaling, a number M1 of the M bits of the subpattern is assigned to represent an assignment indication, and a number M2 of the M bits of the subpattern is assigned to represent a resource indication in which M1 and M2 are determined based on a size indication pertaining to the feedback signaling;
Marinier et al. (US 2020/0145079) is cited to show the beamforming and uplink control and data transmission techniques that enable a UE to maintain at least one beam process for 
Xiong et al. (US 10,666,334) is cited to show an apparatus of an e-NodeB (eNB) capable to establish a communication connection with a user equipment (UE) in a communication network, the eNB comprising processing circuitry to transmit a downlink (DL) beamforming training reference signal (BF-TRS) to a user equipment (UE) using transmit beamforming weights;
Siomina et al. (US 2014/0073356) is cited to show network sharing that allows different core network operators to connect to a shared radio access network, wherein the radio access sharing architectures include Gateway Core Network (GWCN) and Multi-Operator Core Network (MOCN);
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473